 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                            No. CR-19-8101-01-PCT-SMB
10                          Plaintiff,
11   v.                                                   DETENTION ORDER
12   Christopher Martinez,
13                          Defendant.
14
15          In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), the issue of detention
16   was addressed at a hearing on June 26, 2019. The Court was informed that the defendant
17   is subject to other custody and is not eligible for release at this time.
18          The Court finds by a preponderance of the evidence that the defendant is subject to
19   other custody and should be similarly detained in this case. If circumstances change such
20   that defendant is no longer in custody in the other matter, defendant shall have leave to
21   request that the matter of detention be reopened in this case.
22          IT IS ORDERED that the defendant be detained pending further proceedings. The
23   defendant is committed to the custody of the Attorney General or his designated
24   representative for confinement in a corrections facility separate, to the extent practicable,
25   from persons awaiting or serving sentences or being held in custody pending appeal. The
26   defendant shall be afforded a reasonable opportunity for private consultation with defense
27   counsel. On order of the Court of the United States or on request of an attorney for the
28   government, the person in charge of the corrections facility shall deliver the defendant to
 1   the United States Marshal for the purpose of an appearance in connection with a Court
 2   proceeding.
 3          IT IS FURTHER ORDERED that should a motion for review/reconsideration of
 4   this detention order be filed, it is counsel's responsibility to deliver a copy of the motion
 5   for review/reconsideration to Pretrial Services at least one day prior to the hearing.
 6          IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
 7   is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
 8   to allow Pretrial Services an opportunity to interview and investigate the potential third
 9   party custodian.
10          Dated this 27th day of June, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
